Citation Nr: 1116224	
Decision Date: 04/26/11    Archive Date: 05/05/11

DOCKET NO.  05-19 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1965 to November 1967.  He was the recipient of the Purple Heart and the Combat Infantryman Badge, among other awards.  The appellant is the surviving spouse of the Veteran.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision of the Department of Veterans Affairs Regional Office (RO) in Oakland, California, denying the claim currently on appeal.  

This claim was previously remanded by the Board in September 2008 for additional evidentiary development.  As discussed further below, several VCAA letters were issued to the appellant and VA obtained additional medical evidence to include a medical opinion.  Thus, there has been substantial compliance with the mandates of the remand.

The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge in April 2008.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  


FINDING OF FACT

The Veteran died on April [redacted], 2004 as a result of respiratory arrest due to pancreatic carcinoma; the cause of death was not due to a disease or injury that manifested during, or as a result of, active military service.  


CONCLUSION OF LAW

A service connected disability did not cause death or contribute substantially or materially to the cause of death.  38 U.S.C.A. §§ 1110, 1131, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.312 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In the context of a claim for DIC benefits, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  

While there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a predecisional adjudication of the claim prior to providing § 5103(a)-compliant notice.  

In May 2004, notice was sent to the appellant that partially complied with the requirements of Hupp.  The letter informed the appellant of what was required to support a claim for benefits, to include both claims already service-connected and claims not yet service-connected.  However, the letter did not provide a statement of the conditions for which the Veteran was service-connected at the time of his death.  Additional letters were sent to the Veteran in October 2008, April 2009 and October 2009.  However, these letters again failed to indicate what conditions the Veteran was service-connected for at the time of his death.  Nonetheless, a review of the record demonstrates that the May 2005 statement of the case (SOC) clearly indicated which medical conditions the Veteran was service-connected for at the time of his death.  Therefore, the appellant has been notified on this matter and the record contains no evidence of prejudice to the appellant due to the means of notification.  

It is also noted that in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that the Veterans Law Judge who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  During the hearing, the appellant and her representative presented evidence as to why they felt service connection for the cause of the Veteran's death was warranted, to include testimony pertaining to the Veteran's medical history and in-service Agent Orange exposure.  The appellant's representative also testified that the evidence contained supporting nexus opinions.  Additionally, at this time, it is noted that the Veterans Law Judge generally sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked, or was outstanding that might substantiate the claim.  More importantly, neither the appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2); and no prejudice has been identified in the conduct of the Board hearing.

Previously, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the failure to provide pre-adjudicative notice of any of the necessary duty to notify elements was presumed to create prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required to show that that the error did not affect the essential fairness of the adjudication, and that to make such a showing the VA had to demonstrate that the defect was cured by actual knowledge on the claimant's part or that a benefit could not have been awarded as a matter of law.  Id.  However, the United States Supreme Court (Supreme Court) recently held this framework to be inconsistent with the statutory requirement that the CAVC take "due account of the rule of prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In reversing the Federal Circuit's decision, the Supreme Court held that the burden is on the claimant to show that prejudice resulted from the error, rather than on VA to rebut a presumed prejudice.  Id.

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the appellant prior to the transfer and certification of her case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the appellant in the development of the claim.  This duty includes assisting her in the procurement of service medical records and pertinent treatment records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

The Board finds that all necessary development has been accomplished, and therefore, appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained the Veteran's service medical records, and a medical opinion was obtained in July 2009.  The Veteran's private treatment records surrounding the time of his death have also been obtained and incorporated into the record.  A copy of the death certificate has been obtained as well.  Significantly, neither the appellant nor her representative have identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the claimant is required to fulfill VA's duty to assist her in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Service connection for the cause of the Veteran's death may be granted if a disability incurred in or aggravated by service was either the principal or a contributory cause of the Veteran's death.  38 C.F.R. § 3.312(a) (2010).  For a service-connected disability to be the principal cause of death it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  38 C.F.R. § 3.312(b) (2010).

For a service-connected disability to be a contributory cause of death it must have contributed substantially or materially, and combined to cause death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(c)(1) (2010).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  "Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death."  38 C.F.R. § 3.312(c)(3) (2010).

Generally, minor service-connected disabilities, particularly those of a static nature, or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  38 C.F.R. § 3.312(c)(2) (2010).  "There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature."  38 C.F.R. § 3.312(c)(4) (2010).

Facts and Analysis

The appellant contends that she is entitled to service connection for the cause of the Veteran's death.  Specifically, it is her contention that the Veteran's pancreatic cancer arose as a result of exposure to Agent Orange during active military service.  However, as outlined below, the preponderance of the evidence of record demonstrates that the underlying cause of death did not manifest during, or as a result of, active military service, to include as due to exposure to Agent Orange.  As such, the claim must be denied.  

The Veteran's death certificate demonstrates that the Veteran died on April [redacted], 2004.  The cause of death is listed as respiratory arrest due to pancreatic carcinoma.  At the time of the Veteran's death, he was not service-connected for this disability.  Rather, he was service-connected for posttraumatic stress disorder (PTSD) (rated as 30 percent disabling), tinnitus (rated as 10 percent disabling), bilateral hearing loss (rated as 0 percent disabling) and a residual chin scar (rated as 0 percent disabling).  

According to a November 2002 private medical evaluation, the Veteran was suffering from renal cell carcinoma of the right kidney.  A right radical nephrectomy was performed.  A December 2002 evaluation also notes a diagnosis of pancreatic adenocarcinoma, moderate to poorly differentiated.  A December 2002 consultation report notes that the Veteran had no family history of malignancy, but that he was exposed to Agent Orange in Vietnam and chemicals such as acetone and triethylene during his post-military employment.  

A January 2003 consultation report indicates that this was inoperable pancreatic cancer.  A March 2003 computed tomography (CT) scan revealed evidence of new or increased spread of the Veteran's tumor into the retroperitoneum around the celiac trunk.  These records do not indicate that the Veteran's cancer arose as a result of military service, to include Agent Orange exposure.

The record also contains a letter prepared by a private physician with the initials L.V.S. dated June 2004.  According to Dr. S, the Veteran was under her care for his pancreatic carcinoma.  It was noted that despite surgery, chemotherapy and radiation therapy, the Veteran passed away in April 2004.  Dr. S indicated that the Veteran served in Vietnam where he was extensively exposed to Agent Orange, which was "very likely implicated in the development of this tumor."  Dr. S provided no clinical data or other rationale in support of this opinion.  

Dr. S submitted an additional opinion in September 2005.  It was noted that the Veteran had no family history of any malignancies and none of the known risk factors for development of pancreatic or renal cell carcinoma.  It was also noted that the Veteran clearly had exposure to Agent Orange, and while determining a direct connection between this exposure and the development of cancer was obviously not possible, the possibility certainly existed that exposure to Agent Orange had at least a partial causal relationship to the Veteran's cancer.  Dr. S noted that there was ample epidemiologic literature suggesting an association of herbicide exposure with multiple malignancies, including pancreatic cancer.  It was noted that these papers primarily studied agricultural workers who were exposed to levels of herbicides.  In addition, there were early reports of metabolic abnormalities in Vietnam civilians after long exposure to chemicals.  Finally, Dr. S stressed that it was highly uncommon for any patient to be diagnosed almost simultaneously with two primary malignancies, especially in the absence of any known inheritable genetic mutation.  

A VA examiner's opinion was obtained in July 2009.  The examiner noted that the Veteran suffered from right kidney renal cell carcinoma and pancreatic adenocarcinoma.  However, the examiner concluded that the Veteran's death from pancreatic cancer was less likely than not caused by his exposure to Agent Orange during military service.  The examiner based this opinion on a review of the available literature, which did not reveal any evidence suggesting an association between Agent Orange and pancreatic cancer.  The examiner also noted reviewing the opinions of the private physician Dr. S.  The examiner agreed that there are reports of development of insulin resistance in patients exposed to Agent Orange, and that diabetes mellitus may reflect pancreatic toxicity.  However, the examiner was unable to find any link between this and cancer.  

The preponderance of the above evidence demonstrates that the appellant is not entitled to service connection for the cause of the Veteran's death.  A veteran who, during active military, naval or air service, served in Vietnam during the Vietnam era, and has a disease listed at 38 C.F.R. § 3.309(e), shall be presumed to have been exposed during such service to an herbicide agent containing dioxin, such as Agent Orange, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  The Veteran's DD-214 confirms that he served in Vietnam, where he was the recipient of a number of combat related awards including the Purple Heart.  However, mere exposure to herbicidal agents is not in and of itself evidence of a disability.  The Veteran must also have one of the diseases listed as 38 C.F.R. § 3.309(e) for the Agent Orange presumption to apply.  

The following diseases are associated with herbicide exposure for purposes of the presumption: chloracne or other acneform disease consistent with chloracne, type 2 diabetes (also known as type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), but does not include cancer of the tongue.  38 C.F.R. § 3.309(e).  

A review of 38 C.F.R. § 3.309(e) demonstrates that pancreatic cancer is not one of the cancers that have been found to be associated with Agent Orange exposure.  Therefore, there is no presumption that the Veteran's cancer is due to Agent Orange.  The remaining evidence of record also fails to demonstrate that the Veteran's pancreatic cancer arose as a result of military service, to include as due to exposure to Agent Orange.  There is no evidence of this disability during military service, and it was not diagnosed for more than three decades after the Veteran's separation from active duty.  The absence of any medical evidence regarding this disability for such an extended period of time tends to suggest that the Veteran has not suffered from chronic symptomatology since his separation from active duty.  Finally, the July 2009 VA examiner opined that it was less likely than not that the Veteran's pancreatic cancer was related to Agent Orange exposure, as a review of the medical literature failed to suggest any direct relationship between exposure to Agent Orange and pancreatic cancer.  Therefore, the preponderance of the evidence of record demonstrates that the appellant is not entitled to service connection for the cause of the Veteran's death.  

In making the above determination, the Board has considered the private opinions offered by Dr. S in support of the Veteran's claim.  According to Dr. S's June 2004 opinion, Agent Orange exposure was very likely implicated in the development of the Veteran's pancreatic cancer.  However, the Board does not find this opinion to be probative.  A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  Dr. S provided no rationale or supporting evidence to justify this opinion.  The Court has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  

Dr. S also opined in September 2005 that it was certainly possible that exposure to Agent Orange had at least a partial causal relationship to the Veteran's cancer.  However, the word "possibility" is indicative of pure speculation and conjecture.  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (holding that a medical opinion expressed in terms of "may" also implies "may or may not," and is too speculative to establish a medical nexus).  While Dr. S did discuss medical studies linking certain herbicide exposure in farmers to multiple malignancies, including pancreatic cancer, this does not demonstrate that Agent Orange specifically could later result in pancreatic cancer.  As noted by the July 2009 VA examiner, the medical literature is silent regarding any such etiological relationship.  Finally, the mere assertion that it is unlikely that the Veteran would simultaneously develop two primary malignancies does not demonstrate the involvement of Agent Orange.  As such, the opinions of Dr. S do not demonstrate entitlement to service connection for cause of death.  

The Board recognizes that the appellant believes that the Veteran's cancer arose as a result of Agent Orange exposure.  In a letter dated February 2005, she indicated that the Veteran was one in nine children, and that he was the only family member to have children born with birth defects.  It was also noted that there were 29 grandchildren in the family, but the only one with a birth defect (heart murmur) was a descendant of the Veteran.  The appellant again referenced these facts during her April 2008 hearing.  However, while the Board is sympathetic to these facts, they in no way prove that the Veteran's pancreatic cancer is related to Agent Orange exposure.  Any correlation made between children with birth defects and the Veteran's later development of pancreatic cancer would be entirely speculative in nature.  

Furthermore, while the appellant may believe that the Veteran's cancer arose as a result of Agent Orange exposure, the record fails to demonstrate that the appellant possesses the necessary medical expertise to offer a medical opinion as complex as linking cancer to exposure to Agent Orange several decades earlier.  See Routen, 10 Vet. App. at 186; see also Bostain, 11 Vet. App. at 127 (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  Therefore, the appellant's testimony is not competent evidence as to causation.  

As a final matter, the Board notes that the appellant indicated in a February 2010 statement that she overheard a VA employee on the phone state that pancreatic cancer was found to be a part of Agent Orange side effects.  While the Board is not questioning what the appellant may have heard, such an assertion on the part of this individual was wholly inaccurate.  Diseases that have been found to be associated with herbicide exposure are listed at disease listed at 38 C.F.R. § 3.309(e) and a review of this section demonstrates that pancreatic cancer is not included.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The appellant's claim of entitlement to service connection for the cause of the Veteran's death must be denied.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


